13-3806
    Spiteri v. Camacho, et al.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of November, two thousand fifteen.

    PRESENT:
                PIERRE N. LEVAL,
                PETER W. HALL,
                GERARD E. LYNCH,
                      Circuit Judges.
    _____________________________________

    Carmel Spiteri,
                                  Plaintiff-Appellant,
                        v.                                                            13-3806

    Honorable Ricardo Camacho, Supreme Court
    Judge, sued in his official capacity only, et al.,
                          Defendants-Appellees,

    Sonoma County, et al.,

                      Defendants.
    _____________________________________

    FOR PLAINTIFF -APPELLANT:                            Carmel Spiteri, pro se, Marsascala, Malta.

    FOR DEFENDANTS-APPELLEES:                            Eric T. Schneiderman, Attorney General of the State
                                                         of New York, Barbara D. Underwood, Solicitor
                                                         General, Michael S. Belohlavek, Senior Counsel,
                                                         Mark H. Shawhan, Assistant Solicitor General, of
                                                         counsel, New York, N.Y.
Appeal from a judgment of the United States District Court for the Eastern District of New York

(Brodie, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Carmel Spiteri, proceeding pro se, appeals the district court’s judgment

dismissing his complaint. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), accepting all factual allegations as true and drawing all reasonable inferences

in the plaintiff’s favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). To

survive a motion to dismiss, the complaint must plead “enough facts to state a claim to relief that is

plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        To the extent Appellant’s brief raises claims against appellees other than Michelle

Harrington or Michelle Mulligan, those claims were dismissed previously and will not be

revisited. Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 736 F.3d 198, 208 (2d Cir. 2013).

As to the claims against Harrington and Sullivan, an independent review of the record and relevant

case law reveals that the district court properly dismissed Appellant’s claims. We affirm for

substantially the reasons stated by the district court in its thorough September 2013 decision.

        We have considered Appellant’s arguments and find them to be without merit.




                                                  2
       Accordingly, we AFFIRM the judgment of the district court and DENY Appellant’s

several motions for judicial notice.

                                         FOR THE COURT:
                                         Catherine O=Hagan Wolfe, Clerk




                                            3